Citation Nr: 1112822	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 2002 to March 2007.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 RO decision which continued the previous evaluation of PTSD at 50 percent disabling.  In the Veteran's June 2009 notice of disagreement, signed by his representative, a December 2008 RO decision is identified as the decision being appealed.  However, there is no such decision in the file.  As a result, the Board concludes, as did the RO, the Veteran meant to appeal the April 2009 decision.

In April 2010, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  


FINDINGS OF FACT

1. Prior to September 1, 2008, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

2. Since September 1, 2008, PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control; spatial disorientation; and difficulty in adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1. Prior to September 1, 2008, the criteria for a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  

2. Since September 1, 2008, the criteria for a disability rating of 70 percent, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria for the current ratings in effect in a June 2009 letter.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Although there is a formal finding of unavailability memorandum in the file stating that service treatment records are lost, the service treatment records are currently in the claims file.  Identified and available medical records have been secured.  The Veteran has received several VA examinations.  The duty to assist has been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (speech is at illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (depressed man avoids friends, neglects family, and is unable to work).  Scores from 21 to 30 represent behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that the symptoms listed in 38 C.F.R. § 4.130 are the appropriate rating criteria for evaluating psychiatric disabilities, and that the criteria listed in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) supplement, but do not replace, the criteria listed in the general rating formula.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Court has recognized that a Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the Court has held that a GAF score is only one factor in determining a veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

Prior to September 1, 2008, the Board finds that increased rating in excess of 50 percent is not warranted.  During this time period, the Veteran's disability picture is more closely approximated by the 50 percent rating, which is described as having occupational and social impairment with reduced reliability and productivity.  

While there are several symptoms typical of a 50 percent rating that the Veteran did not have during the time period prior to September 1, 2008, symptoms such as impaired judgment and abstract thinking were typically present.  In VA medical records, the Veteran was shown to have many instances of disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  Most of these symptoms were shown at the July 2008 VA examination as well.  The Veteran's GAF scores during this time period ranged from 35 to 60.  

The Board does not find that a 70 or 100 percent disability rating is appropriate.  The Veteran's cluster of symptoms, recorded prior to September 1, 2008, do not show occupational and social impairment with deficiencies in most areas or all areas.  Several symptoms were not shown overall, such as: gross impairment of thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name; speech intermittently illogical, obscure or irrelevant; near continuous-panic or depression; neglect of personal hygiene and inability to establish and maintain effective relationships.  

While the Veteran did show difficulty adapting to stressful circumstances and impaired impulse control, the Board still finds that the 50 percent rating best approximates the symptoms during this time period.  Suicidal ideation was reported at times during his VA treatment, but the Veteran did not have a plan.  The Veteran had trouble maintaining employment, but has remained employed.  The evidence shows that obsessional rituals or hallucinations were not persistent and did not routinely interfere with activities.  Similarly, the Veteran struggled with marital and family issues, but VA records showed he could and did improve with therapy and medication.  During the time period, his behavior was not grossly inappropriate.  The Board finds no increase is warranted for this time period.  

Since September 1, 2008, the Board finds that an increased rating to 70 percent is appropriate.  This finding is mostly based on a December 2009 VA examination report which found the Veteran to have occupational and social deficiencies in most areas.  The examiner stated that the Veteran had several symptoms typifying a 70 percent rating and listed specific examples.  Additionally, the Board finds that after the Veteran's hospitalization in the summer of 2008 his symptoms generally worsened; although he currently is employed (as he stated at the April 2010 Board hearing, Transcript, p 8) his marriage has deteriorated and he separated from his wife.  He also had another brief hospitalization after hitting his son in April 2009.  Also notable is that the Veteran was found not competent to handle VA funds as of January 2009; his wife was his fiduciary.  

The Board does not find that a 100 percent rating is appropriate.  The most recent VA examination from December 2009 does not show symptoms typifying this rating.  The evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform daily activities; disorientation to time or place and/or memory loss for names of close relatives, own occupation or own name.  Many of these symptoms are explicitly ruled out in the April 2009 VA discharge summary and December 2009 VA examination report.  

The Board has considered the Veteran's GAF scores of 25 and 44 during this period.  The Veteran does have serious symptoms, and as a result the Board is giving the Veteran the benefit of the doubt in awarding the 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board does not find any further staged ratings to be appropriate.  Hart, 21 Vet. App. at 509-510.  Also, the Board finds the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology; as a result, the assigned schedular evaluation is adequate and no further analysis is necessary for this period.  Thun, 22 Vet. App. at 115.  

At the April 2010 hearing, the Veteran stated that he was currently employed.  The Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  As a result, TDIU is not for consideration in this case.  



ORDER

Prior to September 1, 2008, a disability rating in excess of 50 percent for PTSD is denied.  

Since September 1, 2008, the disability rating of 70 percent, but no more, is awarded.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


